Willson, Judge.
1. There is no statement of facts in the record such as we can consider. There is a paper in the record which purports to be a statement of facts, but the same is not authenticated by the trial judge, and cannot therefore be regarded. (White v. The State, 9 Texas Ct. App., 41; Myers v. The State, Id., 157.)
3. This being a prosecution for theft from the person, it was sufficient to allege in the indictment that the watch and chain alleged to have been stolen were, together, of the value of thirty-five dollars, without alleging the separate value of the articles; and such allegation being in the indictment, it was not error to admit evidence as to the value of the watch alone. In a prosecution for theft from the person, there is no grading of the offense by the value of the property stolen, as in the case of ordinary theft. The offense is a felony if the property stolen from the person is of any value whatever, (Penal Code, Art. 744; Flynn v. The State, 42 Texas, 321.)
In the absence of a statement of facts, other questions presented in the record cannot be considered. The judgment is affirmed.

Affirmed.

Opinion delivered May 17, 1884.